United States Court of Appeals
                       For the First Circuit

No. 13-1769

                            JOE KLUNDER,

                       Plaintiff, Appellant,

                                 v.

       BROWN UNIVERSITY; RUTH SIMMONS, in her individual and
     official capacities; CARLA HANSEN, in her individual and
     official capacities; MARGARET KLAWUNN, in her individual
    and official capacities; TERRY ADDISON, in his individual
    and official capacities; J. ALLEN WARD, in his individual
  and official capacities; RICHARD BOVA, in his individual and
   official capacities; PHILIP GRUPPUSO, in his individual and
    official capacities; DAVID KERTZER, in his individual and
     official capacities; YOLANDA CASTILLO-APPOLLONIO, in her
                individual and official capacities,

                       Defendants, Appellees.

     ROBERT ENOS, in his individual and official capacities,

                             Defendant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]


                               Before

                        Lynch, Chief Judge,
               Torruella and Howard, Circuit Judges.


     Leon A. Blais, with whom Blais & Parent, was on brief for
appellant.
     Jeffrey S. Michaelson, with whom Michaelson & Michaelson, was
on brief for appellees.
February 3, 2015




      -2-
             TORRUELLA,      Circuit    Judge.         Plaintiff-Appellant         Joe

Klunder was removed from Brown University1 and suspended for three

semesters after a number of students and staff submitted complaints

regarding Klunder's behavior.              In response, Klunder filed an

eleven-count    complaint       against    Brown   University         and    numerous

individuals    associated       with   Brown     and    its    police    department

(collectively, "Appellees").           At the heart of Klunder's complaint

are   allegations     that    Appellees'      handling    of    his   disciplinary

proceeding     and    his    removal    from     campus       violated      both   his

constitutional rights (actionable through 42 U.S.C. § 1983) and

Rhode Island state law.          The district court ultimately entered

judgment in favor of Appellees on all eleven claims, and Klunder

now appeals.     He contends that the district court erred by: (1)

finding that Brown University was not a state actor subject to suit

under 42 U.S.C. § 1983; (2) allowing Appellees' motion to amend

their answer to include a statute of limitations defense; and (3)

ignoring a Rhode Island tolling statute which would have brought

Klunder's    claims    within    the   applicable       three-year       statute    of

limitations.     Finding all of Klunder's arguments meritless, we

affirm.




1
    The corporation's full legal name is "Brown University in
Providence in the State of Rhode Island and Providence
Plantations," but we will refer to it as it is commonly referred --
as either "Brown" or "Brown University."

                                        -3-
                              I.   Background

A.    Factual background

            In the fall of 2003, Klunder traveled from his family

home in California to Rhode Island, where he began attending Brown

as a freshman.   The transition was not an easy one for Klunder, who

claims to have struggled with underlying emotional conditions, the

effects of his medications, and a perceived culture clash between

his    conservative   upbringing    in    California   and   the   liberal

university setting at Brown.

            During the spring semester of 2005, Brown began to

receive a number of complaints about Klunder's behavior towards

students and staff.        First, Carla Hansen, an Associate Dean of

Student Life at Brown, reported an incident with Klunder in her

office in April 2005.2      According to her report, she had a number

of concerns about the interaction and was uncomfortable with

Klunder's remarks about her physical appearance and with his

intrusive questions about the nature of her physical relationship

with her same-sex partner.3

            Then, in May of 2005, two Brown staff members reported

encountering Klunder in a restaurant.           Both women said they felt


2
  As Associate Dean of Student Life, Dean Hansen approved academic
extensions. She is also a licensed social worker with a private
psychotherapy practice.
3
   According to Dean Hansen, Klunder said he knew "what it is like
when I am kissing my girlfriend, and I feel my chest against her
breasts, but what does it feel like for you with your girlfriend?"

                                    -4-
uncomfortable when Klunder interrupted their conversation to ask if

they   were   having   "man   trouble."    Klunder   then   reportedly

volunteered unsolicited information about a drunken phone call he

had made recently to a former girlfriend during which he evaluated

her skill at kissing.    One of the staffers reported that this was

her second run-in with Klunder, who had made inappropriate comments

on the previous occasion as well.

          After receiving these complaints, Associate Dean of

Student Life Terry Addison wrote to Klunder to notify him that the

complaints would be the subject of a hearing upon Klunder's return

to campus in the fall of 2005.      Klunder, however, elected not to

return that fall due to unspecified family matters.     He eventually

returned to Brown in the fall of 2007, at which point Brown began

to receive new complaints about Klunder's behavior.

          One student employee of Brown reported that Klunder

approached her to describe, unsolicited, his views on the proper

subordinate role of women and a maneuver he used to trick women

into making out with him.        Then, on September 10, 2007, four

students reported having a particularly disturbing conversation

with Klunder.   According to their reports, Klunder approached the

unfamiliar students and began by complaining about "that black

[fraternity] guy" who had been particularly noisy the night before.

After admitting to using methamphetamine, cocaine, and Adderall,

Klunder allegedly stated that he did not think that he could


                                  -5-
control    himself    if   disturbed    by   noisy   students   again.    He

hypothesized that it might be strange to return to campus after a

suspension if he were to stab a fellow student, but that he could

plead    diminished   capacity   to    avoid   serious   criminal   charges.

Klunder informed the group that he had repeatedly "beat the shit"

out of his father, and he proceeded to advise the students that if

they shot someone in California, they should do it on their own

property, or drag the body there after the fact, in order to get a

reduced punishment.

            After receiving these additional complaints, Dean Addison

sent Klunder a second notice saying that new complaints had been

received and that an investigation would take place.             At the same

time, Margaret Klawunn, the Associate Vice President for Campus

Life/Dean for Student Life, issued an emergency letter stating that

to ensure the safety of students and the community, Klunder would

be barred from campus effective September 12, 2007, on an interim

basis.

            At a meeting with Brown administrators on September 12,

2007, Klunder was told of his removal from campus.              Dean Addison

escorted Klunder to his dormitory so he could pack his things.

Afterwards, the pair were joined by Sergeant Robert Enos of the

Brown University Police Department and Dean J. Allen Ward. Klunder

alleges that he was ordered into the campus police vehicle driven

by Enos and was taken to a nearby hotel.         He claims that Dean Ward


                                       -6-
told him that he could not return to campus or to a public street

neighboring Brown, and instead that he should remain at the hotel

until he could fly home the next day.

           Brown combined the complaints against Klunder from 2005

and 2007 and scheduled a non-academic disciplinary hearing for

November 15, 2007.          Klunder flew back to Rhode Island for the

hearing   where    he   was    provided    with   a   non-lawyer    advisor   to

represent him and a package of materials that would constitute the

evidence against him.         At the hearing, Klunder had the opportunity

to present evidence and to call and question witnesses.                       He

provided a written opening statement but chose not to present any

witnesses in his defense.          After the hearing, the hearing officer

provided Vice President Klawunn with his decision.             Vice President

Klawunn adopted this recommendation and rendered a formal decision

finding that Klunder had violated Brown's Standards of Conduct and

suspending him for three semesters.            Klunder appealed to Brown's

Provost, who affirmed the findings and suspension.4

B.   Procedural background

           On     October     5,   2010,   Klunder    filed   an   eleven-count

complaint in the district court of Rhode Island. He alleged, among

other things, that Brown was a person acting under color of state

law within the meaning of 42 U.S.C. § 1983, that Appellees were



4
   After serving his suspension, Klunder returned to Brown and
earned his diploma.

                                       -7-
liable for failing to train or supervise its employees, and that

Appellees violated Klunder's constitutional rights under the First,

Fourth, Sixth, and Fourteenth Amendments of the U.S. Constitution.

Other allegations included claims of civil conspiracy, breach of

contract, breach of the covenant of good faith and fair dealing,

intentional infliction of emotional distress, false arrest, false

imprisonment, negligence, and breach of the duty of confidentiality

and loyalty.

           The parties subsequently filed cross-motions for summary

judgment as to Count I of the complaint, which called for a

declaratory judgment that Brown qualified as a state actor under

§ 1983.    On July 13, 2011, the district court denied Klunder's

motion and granted Appellees' motion for summary judgment in part.

The court reasoned that Brown University is not a state actor but

that it could not grant summary judgment in its entirety because

there was insufficient information to determine whether the Brown

University police force was acting under color of law, thus

bringing it under the ambit of § 1983.

           On October 16, 2012, Appellees filed a motion to dismiss

eight of the eleven counts, primarily on statute of limitations

grounds.       Because   Appellees   had   overlooked   the   statute   of

limitations defense when preparing their answer to the complaint,

the motion to dismiss was followed three days later by Appellees'

motion to amend the answer to include a statute of limitations


                                     -8-
defense. Over Klunder's objections, the district court granted the

motion to amend.       On November 27, 2012, the district court granted

Appellees' motion to dismiss two of the eight counts -- Counts VIII

and   IX,   which     alleged   false    arrest    and   false   imprisonment,

respectively -- on statute of limitations grounds.

             Finally, on May 9, 2013, after additional discovery and

substantial briefing from both parties, the district court granted

Appellees' motion for summary judgment as to all remaining counts.

In a written order, the court explained that Klunder's remaining

§ 1983 claims, his civil conspiracy claim, and his common law

breach of the duty of confidentiality and loyalty claim were not

timely as they were filed outside of the three-year statute of

limitations period.        The court also dismissed Klunder's claim of

negligent or intentional infliction of emotional distress, as well

as    his   breach    of   contract     claim,    reasoning   that   Klunder's

allegations were not properly supported and that Klunder had failed

to demonstrate entitlement to relief.              As to Klunder's remaining

claims of negligence and breach of the covenant of good faith and

fair dealing, the district court deemed them waived, noting that

Klunder had failed to respond to Appellees' arguments and failed to

present any argument of his own as to those claims.

             The     district   court     denied     Klunder's    motion   for

reconsideration on June 4, 2013, and this timely appeal followed.




                                        -9-
                          II.   Discussion

A.   Brown and § 1983

           Klunder first challenges the district court's grant of

summary judgment on the ground that Brown University is not a state

actor subject to federal jurisdiction under § 1983.5     We review

this ruling de novo, "scrutiniz[ing] the facts in the light most

agreeable" to Klunder and drawing all reasonable inferences in his

favor.   Foote v. Town of Bedford, 642 F.3d 80, 82 (1st Cir. 2011).

"We will affirm only if the record, so viewed, discloses that there

is no genuine issue as to any material fact and that the moving

party is entitled to judgment as a matter of law."     Santiago v.

Puerto Rico, 655 F.3d 61, 68 (1st Cir. 2011).

           Section 1983 "provides a remedy for deprivations of

rights secured by the Constitution and laws of the United States

when that deprivation takes place 'under color of any statute,

ordinance, regulation, custom, or usage, of any State . . . . '"

Estades-Negroni v. CPC Hosp. San Juan Capestrano, 412 F.3d 1, 4

(1st Cir. 2005) (quoting Lugar v. Edmondson Oil Co., 457 U.S. 922,

924 (1982) (quoting § 1983)).   "To make out a viable section 1983

claim, a plaintiff must show both that the conduct complained of

transpired under color of state law and that a deprivation of



5
   The district court never ruled on whether the Brown University
Police Department qualified as a state actor, instead disposing of
those allegations through the statute of limitations. We likewise
decline to make that determination.

                                -10-
federally secured rights ensued." Santiago, 655 F.3d at 68. It is

the "color of state law" prong that is at issue here.

            For Brown to have acted under color of state law, its

"actions must be 'fairly attributable to the State.'"             Estades-

Negroni, 412 F.3d at 4 (quoting Lugar, 457 U.S. at 937).          "In other

words, it must be fair to characterize [Brown] as [a] state

actor[]."    Id.   While there is no dispute that Brown is a private

entity, a private party can -- in "rare circumstances" -- be deemed

a state actor for § 1983 purposes if one of three tests is met.

Id. at 4-5.

            The first test is the state compulsion test.         Under this

test, "a private party is fairly characterized as a state actor

when the state 'has exercised coercive power or has provided such

significant    encouragement,   either   overt   or    covert,    that   the

[challenged conduct] must in law be deemed to be that of the

State.'"     Id. at 5 (alteration in original) (quoting Blum v.

Yaretsky, 457 U.S. 991, 1004 (1982)).        The second test -- the

nexus/joint action test -- deems a private party a state actor

"where an examination of the totality of the circumstances reveals

that the state has 'so far insinuated itself into a position of

interdependence with the [private party] that it was a joint

participant in [the challenged activity].'"           Id. (alterations in

original) (quoting Bass v. Parkwood Hosp., 180 F.3d 234, 242 (5th

Cir. 1999)).    Finally, under the public function test, "a private


                                 -11-
party is viewed as a state actor if the plaintiff establishes that,

in engaging in the challenged conduct, the private party performed

a public function that has been 'traditionally the exclusive

prerogative of the State.'"    Id. (quoting Blum, 457 U.S. at 1005).

          Though Klunder never references it by name, his arguments

implicate the public function test. Focusing almost entirely on

Brown's charter, Klunder argues that Brown is a body politic which

was delegated governmental power and authority by England, and thus

qualifies as a state actor.6

          Klunder is correct that Brown's charter defines it as a

"body corporate and politic," but he misunderstands the term's

import. Black's Law currently defines a body politic as "[a] group

of people regarded in a political (rather than private) sense and

organized under a common governmental authority."       Black's Law

Dictionary 198 (9th ed. 2009).    However, when Brown's charter was

established in the late 1700s, the "phrase was used to mean

corporations, both private and public."     Will v. Mich. Dep't of

State Police, 491 U.S. 58, 69 (1989); see also Trs. of Dartmouth

Coll. v. Woodward, 17 U.S. (4 Wheat.) 518, 524, 657, 701 (1819)

(finding that Dartmouth College was a private corporation despite

being defined in its charter as a "body corporate and politic").



6
   We need not address the question of whether actions by colonial
England could establish that an institution is a "state actor"
under the United States Constitution because Klunder's arguments
about Brown's charter fail on their own terms.

                                 -12-
Indeed, Rhode Island still interprets the term to include private

corporations.    See, e.g., Doe v. Gelineau, 732 A.2d 43, 45 n.2, 46

& n.5 (R.I. 1999) (establishing the Roman Catholic Bishop of

Providence as a business corporation that "subsists as a body

politic under a special denomination, which is regarded in law as

having a personality and existence distinct from that of its

several members"); Pardey v. Boulevard Billiard Club, 518 A.2d

1349, 1354 (R.I. 1986) ("[A]rtificial [persons] are such as are

created and devised by human laws for the purposes of society and

government, which are called corporations or bodies politic."

(quoting 1 Blackstone, Commentaries *123)); Wing v. Slater, 35 A.

302,   303   (R.I.   1896)   (stating   that   a    corporation   is    a   body

politic).

             While we assume arguendo that a body politic may be a

state actor, we agree with the district court that the designation

is not determinative but rather that "the facts and circumstances

particular to the specific corporate entity" determine whether a

corporate body politic is a private corporation or a state actor

subject to federal jurisdiction under § 1983. See also Kennelly v.

Kent   Cnty.    Water    Auth.,   89    A.2d       188,   191   (R.I.       1952)

("Notwithstanding that [the statute creating the Kent County Water

Authority] describes the board as a 'body politic,' . . . and

declares that in exercising its powers it 'will be performing an

essential governmental function,' such language by itself is not


                                   -13-
effective     to   clothe   the    Authority     with    the       distinguishing

characteristics of a municipal or quasi-municipal corporation.").

             Here, the facts and circumstances make clear that Brown

University is not performing a public function that has been

"traditionally     the   exclusive   prerogative        of   the    State,"   thus

transforming it into a state actor.         Brown's charter grants Brown

"full liberty, power, and authority . . . to found a College or

University within [Rhode Island], for promoting the liberal arts

and universal literature."        Brown University, The Charter of Brown

University    with   Amendments    and   Notes    8   (1945),       available   at

http://www.brown.edu/about/administration/corporation/sites/brown

.edu.about.administration.corporation/files/uploads/charter-of-br

own-university.pdf (hereinafter "Brown's Charter").                    Education,

especially secondary and collegiate education, is not, and never

has been, exclusively maintained by the state.               See Rendell-Baker

v. Kohn, 457 U.S. 830, 842 (1982) (holding that the education of

maladjusted high school students, although a public function, is

not the exclusive prerogative of the state); Berríos v. Inter Am.

Univ., 535 F.2d 1330, 1333 (1st Cir. 1976) ("Higher education is

not generally regarded as exclusively a function 'traditionally

associated with sovereignty.'"); cf. City of Pawtucket v. Sundlun,

662 A.2d 40, 50 (R.I. 1995) ("It is thus clear that the General

Assembly's plenary and exclusive power over public education in




                                     -14-
Rhode Island has not changed since the adoption of the State

Constitution in 1842." (emphasis added)).

            And   while      Klunder       focuses    on    Brown's      authority    to

legislate, to "regulate, order, and govern the same," Brown's

Charter at 8, and to "make, enact and publish all such laws,

statutes, regulations, and ordinances, with penalties," id. at 14,

this authority is clearly limited to Brown's self-governance to

maintain itself as an educational institution. For example, a full

reading of the paragraph from which Klunder selectively quotes

makes obvious that the phrase "the same" in Brown's authority to

"regulate, order, and govern" refers to Brown's "full liberty,

power, and authority . . . to found a College or University within

this   Colony,    for      promoting       the    liberal     arts      and   universal

literature."      See id. at 8.        Moreover, while the charter permits

Brown to convene "two branches" in order to "make, enact and

publish all such laws, statutes, regulations, and ordinances, with

penalties,"    id.    at     13-14,    this       ability    is    limited     to   "the

successful     instruction      and        government       of    said    College     or

University," id. at 14.

            Thus, contrary to Klunder's assertions, the charter does

not broadly delegate legislative responsibility to Brown.                            Cf.

Dartmouth    Coll.,     17   U.S.     at    631-32,    636,       638   (finding    that

Dartmouth's ability to govern itself and act to promote its

educational purpose did not render it a public institution).


                                           -15-
             Klunder's related argument that Brown's disciplinary

system was a delegation of judicial governmental functions is

likewise faulty.        As a general matter, private schools are run

privately,    without    governmental     interference    in    the   schools'

internal administration.        See Asociación de Educación Privada de

P.R., Inc. v. García-Padilla, 490 F.3d 1, 15 (1st Cir. 2007)

("Thus,   Rule   11   interferes   with    autonomous    decisionmaking     by

private schools and intrudes upon their freedom to pursue their

academic objectives without interference from the government.");

see   also   Zelman     v.   Simmons-Harris,   536   U.S.      639,   701   n.9

(2002)(Souter, J., dissenting) (dissenting on a separate issue and

noting -- without disagreement by the majority -- that private

schools "are autonomously managed without any interference from the

. . . State").    We see no reason that this autonomy should exclude

internal disciplinary measures and proceedings.                See Krohn v.

Harvard Law Sch., 552 F.2d 21, 24 (1st Cir. 1977) (finding that the

receipt of state financial assistance, the regulation by a public

accreditation council, and the authority of that council to oversee

disciplinary procedures "were insufficient attributes of government

involvement to render the university's disciplinary proceedings

'state action' for section 1983 purposes"); see also Doe v. Heck,

327 F.3d 492, 523 (7th Cir. 2003) ("The right of parents to

discipline their children . . . preclude[s] state officials from

interfering with the right of parents . . . to delegate the


                                    -16-
authority     to    [discipline      their    children]    to       private    school

officials . . . ."); Albert v. Carovano, 851 F.2d 561, 571 (2d Cir.

1988) ("Hamilton's decision to suspend the appellants 'ultimately

turn[ed] on . . . [a] judgment made by [a] private part[y]

according to professional standards that were not established by

the state.'         It thus cannot be state action." (alterations in

original) (internal citation omitted)).

              Thus, Brown's discipline of Klunder in no way qualifies

as judicial delegation by the state.

              Because   neither      private    education,      corporate       self-

governance, nor internal discipline qualifies as state action, and

because there has been no delegation of any governmental functions

to Brown -- either at the time of Brown's charter or in the last

250   years    --   Brown   cannot    be     classified   as    a    private   party

performing a public function that has been "'traditionally the

exclusive prerogative of the State.'"               See Estades-Negroni, 412

F.3d at 5 (quoting Blum, 457 U.S. at 1005).                         With no action

"'fairly attributable to the State,'" Brown is not acting under

color of state law, and thus Klunder has failed to show that Brown

is subject to federal jurisdiction under § 1983.                      See id. at 4

(quoting Lugar, 457 U.S. at 937).

              This conclusion is supported by our decision in Krohn,

which, contrary to Klunder's assertions, is highly analogous.                     In

Krohn, we were confronted with the question of whether Harvard Law


                                       -17-
School was subject to federal jurisdiction under § 1983.        Finding

that it was not, we held that

             [Krohn] has failed to show a sufficient
             present day relationship between Harvard and
             the   Commonwealth to treat the school as a
             public   institution   subject    to   federal
             jurisdiction in a 42 U.S.C. § 1983 suit. To
             hold otherwise would serve only to disrupt the
             less anciently established balance of rights
             and duties Harvard assumes as a private
             educational institution in Massachusetts.
             . . .    Harvard has been for at least one
             hundred years and continues to be treated as a
             private educational institution in the whole
             range of its legal and educational relations
             and activities by both the private and public
             sectors in Massachusetts. It is considered by
             all reasonable persons to be a private
             educational institution . . . .

Krohn,     552   F.2d   at   23.   Like   Harvard's   relationship   with

Massachusetts, Brown's relationship with Rhode Island in no way

suggests that Brown should be treated as a public institution.

Brown was founded by private citizens and with private funds, and,

like Harvard, has historically been and presently is treated as a

private educational institution by both the private and public

sectors.    Moreover, Harvard, like Brown, is defined in its charter

as a body politic. Compare The Charter of 1650, in The Development

of Harvard University since the Inqauguration [sic] of President

Eliot, 1869-1929 6 (Samuel Eliot Morison ed., 1930), available at

http://abel.harvard.edu/history/charter/index.html         ("one     body

politique and Corporate in Lawe"), with Brown's Charter at 7 ("one

body corporate and politic").


                                   -18-
           Seeing no meaningful distinction between Brown in the

present case and Harvard in Krohn, we agree with the district court

that Brown University is not a state actor subject to federal

jurisdiction under § 1983.       Brown's motion for partial summary

judgment was properly granted.

B.   The Statute of Limitations

           The district court disposed of the remainder of Klunder's

claims7 on statute of limitations grounds.           On appeal, Klunder

raises two arguments.     First, he alleges that the district court

improperly granted Appellees' motion to amend the answer to include

a statute of limitations defense.        Second, he argues that even if

the answer was properly amended, his claims were not time barred

due to the tolling provision in Rhode Island General Laws section

9-1-18.   We address each in turn.

           1.   The Motion to Amend

           We   review   the   district    court's   decision   to   grant

Appellees' motion to amend its answer to include the statute of


7
   Klunder's brief "asks that this court vacate all judgments of
dismissal," which would seemingly include Count V (Breach of
Contract), Count VI (Breach of the Covenant of Good Faith and Fair
Dealing), Count VII (Infliction of Emotion Distress), Count X
(Negligence), and Count XI (Breach of the Duty of Confidentiality
and Loyalty).    The district court granted Brown's motion for
summary judgment on Counts V, VI, VII, and XI (with respect to the
statutory component) based on the merits and on Count X based on
waiver. Klunder's brief makes no arguments as to these counts, so
to the extent he intended to appeal those rulings, his claims are
waived. See Wei Feng Liu v. Holder, 714 F.3d 56, 61 (1st Cir.
2013) ("[Petitioner] presents no argument as to why the decisions
below were in error, and the issue is thus waived.").

                                  -19-
limitations defense for abuse of discretion.        Interstate Litho

Corp. v. Brown, 255 F.3d 19, 25 (1st Cir. 2001).       That decision

"will be left untouched" so long as "'the record evinces an

arguably adequate basis for the court's decision.'"           Juárez v.

Select Portfolio Servicing, Inc., 708 F.3d 269, 276 (1st Cir. 2013)

(quoting Hatch v. Dep't for Children, 274 F.3d 12, 19 (1st Cir.

2001)).

             Rule 15 of the Federal Rules of Civil Procedure governs

amendments to pleadings, and it instructs courts to "freely give

leave" to amend.     Fed. R. Civ. P. 15(a)(2).   As the Supreme Court

explained,

             In the absence of any apparent or declared
             reason -- such as undue delay, bad faith or
             dilatory motive on the part of the movant,
             repeated failure to cure deficiencies by
             amendments previously allowed, undue prejudice
             to the opposing party by virtue of allowance
             of the amendment, futility of amendment, etc.
             -- the leave sought should, as the rules
             require, be "freely given."

Foman v. Davis, 371 U.S. 178, 182 (1962); see also Interstate Litho

Corp., 255 F.3d at 25; Acosta-Mestre v. Hilton Int'l of P.R., Inc.,

156 F.3d 49, 51 (1st Cir. 1998).

             We find no error in the district court's decision to

permit the amendment.    In reviewing a district court's decision on

whether or not to grant an amendment, we routinely focus our

analysis on the prejudice to the non-moving party.        See, e.g.,

Interstate Litho Corp., 255 F.3d at 25-26 ("[Plaintiff] . . . does


                                 -20-
not identify any prejudice . . . .         Indeed, [Plaintiff's] trial

preparation on the merits issues could hardly have been much

different . . . ."); Hayes v. New Eng. Millwork Distribs., Inc.,

602 F.2d 15, 19 (1st Cir. 1979) ("[C]ourts may not deny an

amendment solely because of delay and without consideration of the

prejudice to the opposing party . . . .").             Most often, this

prejudice takes the form of additional, prolonged discovery and a

postponement of trial.     See, e.g., Acosta-Mestre, 156 F.3d at 52

("[T]he   prejudice   to   Hilton   resulting   from   a   re-opening   of

discovery with additional costs, a significant postponement of

trial, and a likely major alteration in trial strategy and tactics

. . . fully support the district court's ruling [to deny a motion

for leave to amend]."); Stepanischen v. Merchs. Despatch Transp.

Corp., 722 F.2d 922, 933 (1st Cir. 1983)        ("[T]he addition of new

claims would likely have required additional discovery and caused

further delay."); Johnston v. Holiday Inns, Inc., 595 F.2d 890, 896

(1st Cir. 1979) (affirming denial of motion to amend where five

years had passed since the complaint was filed, a memorandum

opinion and judgment had already been entered, and the defendants

"would be prejudiced by the difficulty and expense required in

locating essential witnesses for trial").

           Here, Klunder fails to establish prejudice.         Though he

claims that   "knowledge of the defense of statute of limitations

would have impacted Plaintiff's discovery strategy," he fails to


                                    -21-
explain how.     To the contrary, the record suggests the opposite.

At the time the motion to amend was filed, discovery was ongoing.

Klunder had only taken two depositions, and subsequently took

others, and thus had ample opportunity -- almost two months -- to

explore the statute of limitations question. Additionally, nothing

prevented   Klunder      from   utilizing    the   various   discovery   tools

afforded    to   all    litigants    --   interrogatories,     requests      for

production of documents, subpoenas, etc. -- to obtain information

to rebut the defense.           And, if Klunder really did feel that he

lacked sufficient time to explore the issue, he could have sought

extensions of the discovery and summary judgment deadlines.                 That

he declined to employ any of these options is his own decision and

not the fault of Brown.

            Given      Rule   15's   liberal   policy    and   the   lack     of

demonstrable prejudice to Klunder, we cannot say that the district

court abused its discretion in granting the motion to amend.8


8
  Though the decision on whether or not to grant a motion to amend
is a case-specific, fact-based determination, it is telling that
when faced with this question in similar circumstances, a number of
our sister circuits have also found it proper for the district
court to grant a motion to amend to include a statute of
limitations defense. See Bylin v. Billings, 568 F.3d 1224, 1230
(10th Cir. 2009) (finding that the district court did not abuse its
discretion in permitting the amendment to include a statute of
limitations defense where plaintiffs "received adequate notice of
the statute-of-limitations defense and had ample opportunity to
respond"); Bireline v. Seagondollar, 567 F.2d 260, 262 (4th Cir.
1977) ("We find no clear error in the district court's allowance of
defendants' motion to amend their answer to assert the applicable
statute of limitations."); Emich Motors Corp. v. Gen. Motors Corp.,
229 F.2d 714, 717-18 (7th Cir. 1956) (finding no abuse of

                                      -22-
           2.   The Tolling Statute

           Klunder next argues that even if Appellees' answer was

properly amended to include the statute of limitations defense, the

defense did not bar his claims due to the tolling provision in

Rhode Island General Laws section 9-1-18.          We review the district

court's decisions on this issue de novo. See Montalvo v. González-

Amparo,   587   F.3d   43,   46   (1st   Cir.   2009);   López-González   v.

Municipality of Comerío, 404 F.3d 548, 551 (1st Cir. 2005).

           Section 9-1-18 provides, in relevant part, that

           [i]f any person against whom there is or shall
           be cause for any action, as enumerated in this
           chapter, in favor of a resident of the state,
           shall at the time the cause accrues be outside
           the limits of the state, or being within the
           state at the time the cause accrues shall go
           out of the state before the action is barred
           by the provisions of this chapter, and does
           not have or leave property or estate in the
           state that can be attached by process of law,
           then the person entitled to the action may
           commence the action, within the time before
           limited, after the person has returned into
           the state in such a manner that an action may,
           with reasonable diligence, be commenced
           against him or her by the person entitled to
           the action . . . .

R.I. Gen. Laws § 9-1-18.          In support of his argument, Klunder

relies on Cottrell v. Kenney, a 1903 Rhode Island Supreme Court

case which holds that, if applicable, the effect of the tolling

statute is that "a new time is fixed at which the statute begins to


discretion where district court permitted an amendment to include
a statute of limitations defense after the case was reversed and
remanded on appeal).

                                    -23-
run . . . when the defendant comes or returns into the state."                          54

A. 1010, 1012 (R.I. 1903). Cottrell, however, provides no guidance

on the statute's applicability.               For that, one must look to Rouse

v. Connelly, 444 A.2d 850 (R.I. 1982).                      There, the Rhode Island

Supreme Court          adopted     the trial justice's finding that section

9-1-18 provides "special protection" to Rhode Island plaintiffs who

were injured by defendants not amenable to process.                        Id. at 851.

It    explained    that     if    a   "defendant       is     amendable    to    suit    by

substituted       service,"       the    statute       does     not    apply    and     the

limitations period is not tolled.                Id.    The court emphasized that

any    other    interpretation          "would    permit       the    unnecessary       and

indefinite postponement of lawsuits . . . , a result clearly

contrary to sound principles of judicial administration."                         Id. at

851-52.

               Under    this     framework,      Klunder's      argument       fails    for

numerous reasons.          First, the statute only protects Rhode Island

plaintiffs.       See id.        Though Klunder claims he was a resident of

Rhode Island at the time the causes of action accrued (and indeed

he very likely may have been one), there is no evidence in the

record to support (or reject) this contention.                        The burden is on

Klunder to establish the applicability of section 9-1-18, so his

failure to support his claim of residency is fatal.                       See Kelly v.

Marcantonio, 187 F.3d 192, 198 (1st Cir. 1999) ("[P]laintiff-

appellants bear the burden of proving the applicability of the


                                          -24-
tolling provisions contained in [R.I. Gen. Laws] §§ 9-1-19 and 9-1-

20."); Bonilla-Avilés v. Southmark San Juan, Inc., 992 F.2d 391,

393 (1st Cir. 1993) ("Since the plaintiffs have the burden to

support their claim that the statute was tolled, their failure to

introduce into the record the letters upon which they based that

claim was fatal to that claim.").          Second, there is no evidence in

the record that any Appellees were not amenable to process.               See

Rouse, 444 A.2d at 851.      To the contrary, the record suggests that

all Appellees were served and appeared before the district court

without any difficulty.      It was Klunder's obligation to establish

otherwise, and, once again, he failed to do so.              See Kelly, 187

F.3d at 198; Bonilla-Avilés, 992 F.2d at 393.

             Because section 9-1-18 does not toll Klunder's claims, he

was required to file suit within three years of, at the latest,

September 12, 2007, for the § 1983, civil conspiracy, and breach of

the duty of confidentiality and loyalty claims, and September 13,

2007, for the false arrest and false imprisonment claims.9             He did

not do so.     Instead, Klunder waited until October 5, 2010, three

weeks after the statute of limitations ran.              Klunder's claims,

therefore,    are   time   barred,   and    the   district   court   properly

disposed of them on Appellees' motions to dismiss and for summary

judgment.


9
  The parties agree that the applicable statute of limitations for
Klunder's claims is three years and that September 12 and 13, 2007,
are the relevant dates.

                                     -25-
                           III.     Conclusion

           In sum, we find no errors by the district court.           Brown

University is not subject to federal jurisdiction under § 1983

because   neither   its   ability   to     enact   internal   statutes   and

regulations in furtherance of its function as a private educational

institution nor its ability to discipline students for violations

of its internal policies constitute state action.             Additionally,

the district court did not abuse its discretion in granting Brown's

motion to amend its answer to include a statute of limitations

defense in light of the lack of demonstrable prejudice to Klunder.

Having been properly added to Brown's answer, the defense bars

Klunder's claims, as they were filed outside of Rhode Island's

three-year statute of limitations and Rhode Island General Laws

section 9-1-18 is inapplicable to toll the claims.

           AFFIRMED.




                                    -26-